     Case 09-34784-sgj7 Doc 1306 Filed 05/29/20                       Entered 05/29/20 14:49:30        Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed May 29, 2020
______________________________________________________________________



                              IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THER NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

     In re:                                                    §
                                                               §                    Case No. 09-34784-SGJ-7
     ONDOVA LIMITED COMPANY,                                   §                    Chapter 7
                                                               §
                Debtor.                                        §

           ORDER GRANTING TRUSTEE AUTHORIZATION TO TRANSFER PROPERTY

                CAME ON FOR CONSIDERATION Spamhaus Project, Ltd.’s (“Spamhaus”) Motion to

     Authorize Trustee to Transfer Property (the “Motion”) (Doc. 1304). The Court, having

     considered the Motion, any responses filed to the Motion, finds that the notice of the Motion

     given was due and proper. The Court further finds that cause exists to authorize the Trustee to

     undertake any necessary actions to transfer spamhaus.com (the “Domain Name”) to Spamhaus.

     The Motion is therefore well-taken and should be, and hereby is, GRANTED. It is, therefore,

                ORDERED that the Trustee 1 is authorized take any steps necessary to transfer ownership

     and control of the Domain Name to Spamhaus.


     1
         Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.



     ORDER GRANTING TRUSTEE AUTHORIZATION TO TRANSFER PROPERTY                                              Page 1
Case 09-34784-sgj7 Doc 1306 Filed 05/29/20        Entered 05/29/20 14:49:30   Page 2 of 2




                                     ### End of Order ###



Prepared by:

/s/ R. Adam Swick
R. Adam Swick
REID COLLINS & TSAI LLP
1301 S. Capital of Texas Hwy.
Suite C300
Austin, Texas 78746
T: 512-647-6110
F: 512-647-6129
Email: aswick@rctlegal.com

Counsel for Spamhaus Project, Ltd.




ORDER GRANTING TRUSTEE AUTHORIZATION TO TRANSFER PROPERTY                          Page 2
